Citation Nr: 1128819	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  10-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945.  He died in February 2009.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) initially on appeal from July and August 2009 rating decisions issued by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim for service connection for the Veteran's cause of death. 

In connection with her appeal, the appellant presented testimony before the undersigned Acting Veterans Law Judge at the RO in June 2011.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration. 

The Veteran died in February 2009 at the age of 86.  The immediate cause of death was acute renal failure.  Underlying causes of death included bacteremia and coronary artery disease with prior myocardial infarction.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 100 percent disabling.  

The appellant asserts, in essence, that the Veteran's death is related to his service-connected PTSD.  Specifically, the appellant contends that the Veteran's service-connected PTSD contributed to the development of his coronary artery disease (CAD) which is listed as an underlying cause of his death.   

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or a service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2010); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Initially, the Board notes the record reflects that there may be outstanding VA and Vet Center treatment records for the Veteran.  Specifically, in a letter dated December 2005, the Veteran's former readjustment counselor at the Oklahoma City Vet Center indicated that the Veteran attended monthly counseling sessions pertaining to symptoms associated with his military history.  During the June 2011 Travel Board hearing, the appellant testified that the Veteran was treated for PTSD once a week at a VA facility for approximately three or four months.  She further testified that the Veteran sought VA treatment prior to the time when he received total disability for PTSD.  In that regard, a March 2006 rating decision granted the Veteran service connection for PTSD and assigned an initial 100 percent disability rating, effective September 13, 2005.  However, VA treatment records associated with the claims file are dated from May 16, 2007 to March 11, 2008, from May 19, 2008 to June 16, 2008, and from January 29, 2009 to February 6, 2009, and do not indicate when the Veteran's initial visit to the Oklahoma City VA Medical Center (VAMC) was.  Accordingly, requests for outstanding Vet Center and VA medical records should be made since the evidence does not appear to be complete.  Such records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Similarly, the record reflects that there may be outstanding private treatment records too.  During the June 2011 Travel Board hearing, the appellant testified at that the Veteran was treated by his private primary care physician, M. Ingram, M.D., from 1973 until his death in February 2009.  However, the appellant testified that due to the subsequent retirement and death of Dr. Ingram, she was unable to obtain these private treatment records.  The record reflects that the appellant was asked to sign a release for such records, but she did not return a signed release form.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  On remand, the appellant should be requested to provide a signed VA Form 21-4142 authorizing the release of Dr. Ingram's records.  The letter should remind her that VA's duty to assist is not a "one-way street," and that a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Finally, the Board notes that a VA medical opinion has not been obtained in this matter.  In an August 2009 statement, Dr. Ingram opined that it is as likely as not that the Veteran's service-connected PTSD aggravated his heart condition and thus contributed to the Veteran's death.  Dr. Ingram stated that his opinion was based on the years that he treated the Veteran in combination with the Veteran's hospital records.  No further rationale was provided in support of this opinion.

Furthermore, in July 2009, the appellant submitted approximately six different articles that attempt to link PTSD with various other health conditions, including heart disease, and which tend to show that PTSD is a risk factor for heart disease.  However, in a long line of cases, the United States Court of Appeals for Veterans Claims has consistently held that medical treatise evidence that is generic and inconclusive as to the specific facts in a case is insufficient to establish a causal link.  See Mattern v. West, 12 Vet. App. 222 (1999 ); Sacks v. West, 11 Vet. App. 314 (1998).  

In light of Dr. Ingram's medical opinion and the articles submitted by the appellant, the Board finds that a VA medical opinion is necessary to make a decision on this claim.  VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records for evaluation and treatment of the Veteran from the Oklahoma City VAMC, prior to May 16, 2007, between March 11, 2008 and May 19, 2008, and between June 16, 2008 and January 29, 2009.  Also obtain all records for evaluation and treatment of the Veteran from the Oklahoma City Vet Center.  All records and/or responses received should be associated with the claims file.

2.  Send the appellant and her representative a letter asking her to provide the names, addresses, and approximate dates of treatment of all private healthcare providers, who treated the Veteran before his death for any psychiatric or cardiac disorder, since service.  After securing any necessary authorizations, request copies of all indicated records which have not been previously secured and associate them with the claims file.  In particular, ask the appellant to sign and return a VA Form 21-4142 authorizing the release of Dr. Ingram's records for treatment of the Veteran, dating from 1973 to 2009.  Dr. M. Ingram's last known mailing address was P.O. Box 490, Hinton, OK 73047-0490 and his family practice was located at 111 E. Main Street, Hinton, OK 73047.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After completion, to the extent possible, of 1 and 2 above, send the Veteran's claims file for review by a cardiologist for the purpose of preparing an opinion addressing the events surrounding the Veteran's death to determine whether his death is likely related to military service or the Veteran's service-connected PTSD.  The entire claims file, to include a complete copy of this REMAND, must be made available to the cardiologist, and the opinion should include discussion of the Veteran's documented medical history and the appellant's assertions.  

After a thorough review of the claims file and the appellant's contentions, the cardiologist should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cause of death is related to his military service, to include whether a disease or injury of service origin caused or contributed to the cause of the Veteran's death.  Based on the factual evidence of record, the cardiologist should indicate, if possible, the clinical onset of the Veteran's CAD.  In addition, the cardiologist should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD (1) caused and/or aggravated his CAD after service; and (2) if so, whether the Veteran's PTSD caused, hastened, or substantially and materially contributed to his death.  If the cause of the Veteran's death is attributed to multiple factors/events, please describe such factors/events.  

In rendering the requested opinion(s), the cardiologist should discuss the Veteran's certificate of death; available post-service medical records (to include the letter received in February 2006 from H.G.B. indicating that the Veteran's mental condition was a chronic condition from which the Veteran suffered from for so long and one which could not be treated with medication due to health-related factors, and Dr. Ingram's August 2009 opinion that the Veteran's service-connected PTSD contributed to the development of his heart condition), the hearing testimony (to include the appellant's and her representative's testimony that the Veteran suffered from PTSD long before his formal diagnosis with PTSD in September 2005), the articles submitted by the appellant pertaining to a potential link between PTSD and heart disease and potentially indicating that PTSD is a risk factor for developing heart disease, and lay statements. 

The physician should clearly outline the rationale for any opinion or conclusion expressed, in a printed report, which includes the physician's professional credentials.  If any requested opinion cannot be provided, the physician should state the reason(s) why.

4.  To help avoid future remand, ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completion of the above and any additional notice or development deemed necessary, readjudicate the claim, to include a review of all additional evidence.  If any determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



